DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 was filed after the mailing date of the Notice of Allowance on 02/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savare et al. (US 2015/0092106 A1) in view of Zhang (CN 105898348 A).
Regarding claims 1, 11, and 19, Savare et al. disclose a method of displaying comments relative to video frames while playing a video (para. [0004]: here has also been an explosion of social media, such as Facebook, Twitter, etc., that permit users to join networks of social groups. Members of social networks may post text, still images, audio, and video, and have other members comment on and provide feedback for the posted items), comprising: 
obtaining page data comprising a video file and rendering the page data to play a video, the video comprising a plurality of frames (para. [0062]: The processing logic 315 obtains data stream include video data stream/audio data stream, para. [0033]: a set of video frames associated with video data stream);
obtaining a comment file comprising a plurality of comments on the video (para. [0062]: The processing logic 315 obtains data stream include video data stream/audio data stream, para 0063, 0064, 0066): The processing logic 315 receives from an alternative content system (e.g., 185 a) an alternative content data stream 150 (plurality of comment data segments such as color commentary stream) corresponding to the event, where the alternative content data stream 150 includes attribute information such as an alternative content identifier 160 and an indirect primary content identifier 180. The alternative content identifier 160 may be digital watermarks or digital fingerprints uniquely identifying a portion of the alternative content data stream 150);
 displaying the plurality of comments relative to the plurality of frames while playing the video (para. [0044]: The streaming logic 235 may provide an alternative content data stream 150 while permitting the commentator (e.g., 170a) to view the primary video data stream 110 and hear the primary audio data stream 115); 
Savare et al. fail to disclose detecting a computer performance parameter during rendering the page data, wherein the computer performance parameter is a browser frame rate;  and reducing a density of displaying comments in response to determining that the computer performance parameter is less than a predetermined value.
Zhang discloses detecting a computer performance parameter during rendering the page data, wherein the computer performance parameter is a browser frame rate;  and reducing a density of displaying comments in response to determining that the computer performance parameter is less than a predetermined value (Zhang teach the frame rate of a video refers to the number of frames or images projected or displayed per second. In general, which may react to some extent to the resource or temperature conditions of the video cast terminal's CPU, in cases where the resources are strained or the temperature is higher, the frame rate of playing a video ( equivalent to the browser frame rate when the computer performance parameter is rendering the page of data) may be reduced, and the user may have a stuttering sensation when viewing the video. The solution of the present application is then based on this situation to reduce the number of meta-operations per frame to relieve CPU stress, reduce CPU temperature, and guarantee smooth playback of video in case CPU resources are strained. For example, in a case where it is detected that the frame rate of the currently playing video is lower than 24 frames per second, the meta-operation number may be displayed 256 times per frame before (since the meta-operation contains a bounce display operation that is displayed at the timing of each frame, it can be seen that the operation is reduced to 16 beats per frame ( due to the reduced pop display operation per frame), equivalent to the pop content in the pop file being displayed at the playback interface of the video file in timing. It can be seen that the screen after a certain time cannot be displayed, equivalent to ceasing to display the content of the screen after a certain time when the browser frame rate at which the page data is rendered is detected to be less than a preset value).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the teaching of Savare et al. in order to provide a method detecting a computer performance parameter during rendering the page data.
Regarding claims 3, 13, and 20, Zhang discloses discloses (see paragraphs [0023] to [0030] of the specification) that after reducing the number of meta-operations, the frame rate at which the video cast terminal is currently playing can continue to be detected. If the frame rate is detected to be higher than a third preset value (e.g., 30 frames per second), which means that the CPU's temperature or resource stress has been effectively mitigated due to the last reduction in the number of meta-operations, and that video playback has been smooth, the number of meta-operations performed for a video frame may be increased to ensure proper functioning of the various functions of the video cast terminal. Zhang discloses increasing the number of meta-operations performed for a video frame when it is detected that the browser frame rate is greater than or equal to a preset value, on this basis, the person skilled in the art can add this to the original value of X according to actual needs, resulting in "Modifying the value of X to the initial value entered by the user when (S1 + S2 + ... Sm)/T is detected to be greater than or equal to a pre-set value; displaying at most X screen contents at the time timings T1, T2, ... Tn at the playing interface of the video file" without creative effort.
Regarding claims 4-5, 8, 10, 14-15, and 17-18, Zhang discloses (see paragraphs [0023] to [0030] of the specification) that the number of meta-operations per frame is reduced in order to relieve the CPU of stress, reduce the CPU temperature, and guarantee smooth playback of the video in case the CPU resources are strained. The reduction of the number of meta-operations may be exponential, i.e. The number of meta-operations is reduced exponentially. For example, in a case where it is detected that the frame rate of the currently playing video is lower than 24 frames per second, the number of meta-operations may be reduced from the previous 256 meta-operations per frame ( equivalent to a maximum of X bounce content displayed at the time timings T1, T2, ... Tn at the playback interface of the video file) to 16 meta-operations per frame (equivalent to when the browser frame rate is detected to be less than a preset value, modification X has a value of Y, where Y < X, at most Y pop content displayed at timings T1, T2, ... Tn at the playback interface of the video file. Furthermore, a person skilled in the art can choose to set the X value by user input and perform this decision operation by averaging the number of frames according to actual needs, which does not require creative effort. 
Regarding claims 6 and 9, Zhang discloses (see paragraphs [0023] to [0030] of the specification) that the frame rate of a video refers to the number of frames or images projected or displayed per second. In the case where the frame rate of the currently playing video is detected to be lower than 24 frames per second, the number of meta-operations may be reduced from the previous 256 meta-operations per frame to 16 per frame (equivalent to playing each frame picture of the video file at the timing T1, T2, ... Tn at the playback interface). After decreasing the number of meta operations, the frame rate at which the video cast terminal is currently playing can continue to be detected. As can be seen, Zhang discloses that the browser frame rate still continues to be detected after the operation of modifying the value is performed, on the basis of which one skilled in the art can set a specific period to perform this detection operation according to actual needs, resulting in "pausing detection of the browser frame rate when rendering the page data; initiating a countdown; resume detection of the browser frame rate when rendering the page data "when the countdown is full, without creative effort.
Regarding claims 7 and 16, Zhang discloses the method performed by each module of the video pop display device claimed in claim corresponds to each step of the method claimed in claim 1. Utilizing functional unit modules to implement their corresponding methods is conventional means in the art. Thus, in combination with the fact and rationale to comment Claim 1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862